Exhibit 10.2
 
REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement, dated May 11, 2009 (this "Agreement"), is
entered into by and among NTN Buzztime, Inc., a Delaware corporation (the
"Company"), and each of the Holders (as such term is defined below) that are
parties hereto.
 
RECITALS
 
A. The Company and Instant Access Media, LLC, a Colorado limited liability
company ("IAM"), entered into that Asset Purchase Agreement of even date
herewith (the "Asset Purchase Agreement"), pursuant to which the Company agreed
to provide Instant Access Media, LLC, with certain registration rights under the
Securities Act (as such term is defined below).
 
B. In connection with the Asset Purchase Agreement, the Company and certain
investors entered into that certain Securities Purchase Agreement of even date
herewith (the "Securities Purchase Agreement"), pursuant to which the Company
agreed to provide such investors with certain registration rights under the
Securities Act.
 
In consideration of the premises and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:
 
ARTICLE I
 
DEFINITIONS
 
1.1 Definitions.  In addition to the terms defined elsewhere in this Agreement,
the following terms have the meanings set forth in this Section 1.1:
 
"Business Day" means Monday through Friday, excluding any day of the year on
which banks are required or authorized to close in the State of California.
 
"Commission" means the Securities and Exchange Commission.
 
"Common Stock" means the common stock of the Company, par value $0.005 per
share.
 
"Counsel for Selling Holders" means one counsel for the Selling Holders selected
by the Selling Holders holding a majority of the Registrable Shares covered by
the Registration Statement.
 
"Counsel for Selling Holders Fees" means the reasonable fees and expenses of
Counsel for Selling Holders incurred in connection with any registration,
qualification, or compliance pursuant to Section 2.1, up to an aggregate maximum
of $10,000.
 
"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
"Family Member" means any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, sibling, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, and shall include adoptive
relationships.
 
"Holder" means any Person holding Registrable Shares, or any assignee of record
of such Registrable Shares to whom the rights under this Agreement have been
duly assigned in accordance with this Agreement.
 
-1-

--------------------------------------------------------------------------------


 
"Original Holder" means each of the following Persons: (i) Ushas, LLC; (ii)
Martha Fawcett; (iii) O'Bryan Community Property Trust; and (iv) IAM.
 
"Permitted Transferee": means any of the following Persons: (i) any transferee
or assignee of all a Holders' Registrable Shares; (ii) any transferee of
Registrable Shares who, after such transfer or assignment, holds at least
500,000 Registrable Shares (subject to appropriate adjustment for stock splits,
stock dividends, combinations and other recapitalizations); (iii) up to, in the
aggregate, two transferees or assignees who are owners of an Original Holder;
(iv) up to two transferees or assignees by each Original Holder or Permitted
Transferee described in clause (iii) of this definition provided that such
transferees or assignees are Family Members of such transferring Original Holder
or Permitted Transferee (including trusts benefiting one or more of such
Persons); and (iv) Stephens Inc.
 
"Person" means an individual, sole proprietorship, partnership, joint venture,
trust, unincorporated association, corporation, limited liability company,
entity or Governmental Entity (as such term is defined in the Asset Purchase
Agreement).
 
"Registrable Shares" means the Shares other than Shares that, at the time of
determination, (i) have been sold in a registered public offering under the
Securities Act or sold pursuant to Rule 144 or (ii) may be immediately sold to
the public without registration or restriction (including as to volume) under
the Securities Act, including pursuant to Rule 144.
 
"Rule 144" means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such rule.
 
"Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
"Selling Holder" has the meaning ascribed to such term in Section 2.2(d).
 
"Shares" means (i) the shares of Common Stock issued by the Company under the
Securities Purchase Agreement, (ii) the Closing Shares (as such term is defined
in the Asset Purchase Agreement) and (iii) the Underlying Shares (as such term
is defined in the Asset Purchase Agreement).
 
ARTICLE II
 
REGISTRATION RIGHTS
 
2.1    Piggyback Registration Rights.
 
(a)    If (but without any obligation to do so) at any time or from time to time
the Company shall determine to register any of its securities, either for its
own account or the account of a security holder or holders, other than a
registration relating solely to employee benefit plans on Form S-8 (or any
successor form) or a registration on Form S-4 (or any successor form), the
Company will:
 
(1)    promptly give to each Holder written notice thereof, and
 
(2)    include in such registration (and any related qualification under blue
sky laws or other compliance), and in any underwriting involved therein, all the
Registrable Shares specified in a written request or requests that the Company
receives from such Holder within 10 days after delivery of such written notice
from the Company.
 
-2-

--------------------------------------------------------------------------------


 
(b)    If the registration for which the Company gives notice is for a
registered public offering involving an underwriting, the Company shall so
advise Holders as a part of the written notice described above. The Holders
desiring to participate in such registration shall (together with the Company)
enter into an underwriting agreement in customary form with the managing
underwriter selected for such underwriting by the Company.
 
(1)    If the managing underwriter determines in good faith that marketing
factors (including pricing) require a limitation of the number of shares to be
underwritten, the underwriter may exclude some or all of the Registrable Shares
from such registration and underwriting.  The Company shall so advise any
Holders who have requested to have Registrable Shares included in such
registration, and the shares to be included in such registration shall be
allocated as follows: first, for the account of the Company, all shares of
Common Stock proposed to be sold by the Company; second, for the account of any
other security holder listed on Schedule A that has previously been granted
registration rights with respect to the Common Stock on the terms and conditions
of any agreement pertaining to such registration rights; third, for the account
of the Holders (proportionately in accordance with the number of Registrable
Shares each Holder requested to be included in such registration), the number of
Registrable Shares requested to be included in the registration; and, fourth,
other securities requested to be included in the registration, up to the amount
of the limitation imposed by the managing underwriter.
 
(2)    If a Holder disapproves of the terms of any such underwriting, such
Holder may elect to withdraw by written notice to the Company and the managing
underwriter. Any Registrable Shares excluded or withdrawn from such underwriting
shall be withdrawn from such registration.
 
(c)    The Company shall have the right to defer, terminate or withdraw any
registration initiated by it prior to the effectiveness of such registration,
whether or not any Holder has elected to include any or all of the Registrable
Shares in such registration.
 
(d)    Except to the extent provided in any underwriting agreement, a Holder who
has requested that Registrable Shares be included in any registration may
withdraw all or any portion of such shares from such registration without
prejudice to such Holder's rights to participate in future registrations
hereunder. No Holder shall have any right to obtain or seek an injunction
restraining or otherwise delaying any registration as the result of any
controversy that might arise with respect to the interpretation or
implementation of this Agreement.
 
(e)    All registration expenses (other than underwriting discounts and
commissions and the fees of disbursements of counsel for any or all the Holders,
if any, other than Counsel for Selling Holders' Fees) incurred in connection
with any registration, qualification, or compliance pursuant to this Section
2.1, and Counsel for Selling Holders' Fees, shall be borne by the Company.  All
selling expenses relating to the Registrable Shares (including any underwriting
discounts and commissions and the fees of disbursements of counsel for any or
all the Holders, if any, other than Counsel for Selling Holders' Fees) shall be
borne by the Holders whose Registrable Shares are included in the registration.
 
2.2    Procedures.  Subject to Section 2.1(c), whenever a Holder has requested
that any Registrable Shares be registered pursuant to this Agreement, the
Company shall:
 
(a)    prepare and file with the Commission a registration statement including
such Registrable Shares (which registration statement shall contain information
with respect to the Holders, the Holders' beneficial ownership of securities of
the Company and the Holders' intended method of disposition of the Registrable
Shares that conforms to the information provided by the Holders to the Company)
and use commercially reasonable efforts to cause such registration statement to
become effective as soon as possible thereafter and to remain effective as
otherwise provided in this Agreement; provided that before filing a registration
statement or prospectus or any amendments or supplements thereto, the Company
will furnish to the Counsel for Selling Holders copies of all such documents
proposed to be filed, which documents will be subject to the review of such
counsel;
 
-3-

--------------------------------------------------------------------------------


 
(b)    prepare and file with the Commission such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to keep such registration statement effective under the
Securities Act until all Registrable Shares covered by such registration
statement have been sold or may be sold without volume limitation pursuant to
Rule 144, and to comply with the provisions of the Securities Act with respect
to the sale or other disposition of all Registrable Shares covered by such
registration statement in accordance with the intended methods of disposition by
the sellers thereof set forth in such registration statement;
 
(c)    furnish to each Holder who holds Registrable Shares covered by such
registration statement of prospectus, without charge, at least one conformed
copy of the registration statement and any amendment thereto, including
financial statements but excluding schedules, all documents incorporated or
deemed to be incorporated therein by reference and all exhibits, which
obligation shall be deemed satisfied if such material is available through IDEA
or on or through the Company's website;
 
(d)    deliver to each Holder who holds Registrable Shares covered by a
registration statement or prospectus (each, a "Selling Holder"), in connection
with any sale of Registrable Shares pursuant to a shelf registration statement,
without charge, as many copies of the prospectus or prospectuses relating to
such Registrable Shares (including each preliminary prospectus) and any
amendment or supplement thereto as such Holder may reasonably request, which
obligation shall be deemed satisfied if such material is available through IDEA
or on or through the Company's website;
 
(e)    use commercially reasonable efforts to register or qualify the
Registrable Shares covered by such registration statement under such other
securities or "blue sky" laws of such jurisdictions as any Selling Holder shall
reasonably request, and do any and all other acts and things which the Company
determines may be reasonably necessary to enable such Selling Holder to
consummate the disposition of the Registrable Shares in such jurisdictions,
except that in no event shall the Company be required to qualify to do business
as a foreign corporation in any jurisdiction where it would not, but for the
requirements of this Section 2.2(e), be required to be so qualified, or to
consent to general service of process in any such jurisdiction;
 
(f)    notify each Selling Holder, at any time when a prospectus relating
thereto is required to be delivered under the Securities Act, of the happening
of any event as a result of which the prospectus included in such registration
statement contains an untrue statement of a material fact or omits any fact
necessary to make the statements therein not misleading, and, at the request of
any such Selling Holder, the Company will prepare a supplement or amendment to
such prospectus so that, as thereafter delivered to the purchasers of such
Registrable Shares, such prospectus will not contain an untrue statement of a
material fact or omit to state any fact necessary to make the statements therein
not misleading; and
 
(g)    in the event of the issuance of any stop order suspending the
effectiveness of a registration statement, or of any order suspending or
preventing the use of any related prospectus or suspending the qualification of
any Registrable Shares included in such registration statement for sale in any
jurisdiction, the Company will notify each Selling Holder and use commercially
reasonable efforts to obtain the withdrawal of such order.
 
-4-

--------------------------------------------------------------------------------


 
2.3    Control of Registration.  Except as otherwise provided in this Agreement,
the Company shall have sole control in connection with the preparation, filing,
withdrawal, amendment or supplementing of any registration statement, the
selection of underwriters, and the distribution of any preliminary prospectus
included in a registration statement, and may include within the coverage
thereof additional shares of Common Stock or other securities for its own
account or for the account of one or more of its other security holders.
 
2.4    Holder Information.  It shall be a condition precedent to the obligations
of the Company to take any action pursuant to this ARTICLE II with respect to
the Registrable Shares of any Holder that such Holder shall furnish to the
Company such information regarding itself, the Registrable Shares held by it,
and the intended method of disposition of such securities the Company may from
time to time reasonably request to effect the registration of such Holder's
Registrable Shares, provided that such information shall be used only in
connection with such registration.
 
2.5    Discontinue Disposition.  Each Holder agrees that upon receipt of any
notice from the Company of the happening of any event of the kind described in
Section 2.2(f), such Holder shall immediately discontinue such Holder's
disposition of Registrable Shares pursuant to the registration statement
covering such Registrable Shares until such Holder's receipt of the copies of
the supplemented or amended prospectus contemplated by Section 2.2(f).
 
2.6    Indemnification.
 
(a)    In the event of any registration of any securities of the Company under
the Securities Act pursuant to this ARTICLE II, the Company shall indemnify and
hold harmless, to the fullest extent permitted by law, each Holder, its
directors, officers, fiduciaries, employees and stockholders, members or general
and limited partners (and the directors, officers, employees and stockholders,
members or general and limited partners thereof) against any and all losses,
claims, damages or liabilities, joint or several, actions or proceedings
(whether commenced or threatened) in respect thereof (collectively, "Claims")
and expenses (including reasonable fees of counsel and any amounts paid in any
settlement effected with the Company's prior written consent) to which each such
indemnified party may become subject under the Securities Act, the Exchange Act
or other federal or state law or otherwise, insofar as such Claims or expenses
arise out of or are based upon any of the following statements, omissions or
violations (collectively, a "Violation"): (i) any untrue statement or alleged
untrue statement of a material fact contained in any registration statement,
including any preliminary prospectus or final prospectus contained therein or
any amendments or supplements thereto, under which the Registrable Shares were
registered under the Securities Act, (ii) the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, or (iii) any violation by the Company of
the Securities Act, the Exchange Act, any state securities law or any rule or
regulation promulgated under the Securities Act, the Exchange Act or any state
securities law; provided, however, that the indemnity agreement contained in
this Section 2.6(a) shall not apply to amounts paid in settlement of any Claim
if such settlement is effected without the prior written consent of the Company
(which consent shall not be unreasonably withheld or delayed), nor shall the
Company be liable to any indemnified party in any such case to the extent such
Claim or expense arises out of or is based upon (A) a Violation which occurs in
reliance upon and in conformity with written information furnished to the
Company or its representatives by such indemnified party specifically for use
therein, or (B) any action or omission by any indemnified party in violation of
this Agreement or applicable law.
 
(b)    Each Holder of Registrable Shares that are included a registration
statement filed with the Commission shall, severally and not jointly, indemnify
and hold harmless, to the fullest extent permitted by law, the Company, each of
its officers, directors and employees, each Person who controls the Company
within the meaning of the Securities Act, any underwriter, any other prospective
seller and each of their respective directors, officers, employees, general and
limited partners and controlling Persons against any and all Claims and expenses
(including reasonable fees of counsel and any amounts paid in any settlement
effected with such Holder's prior written consent) to which each such
indemnified party may become subject under the Securities Act, the Exchange Act
or other federal or state law or otherwise, insofar as such Claims or expenses
arise out of or are based upon any Violation, if such Violation was made in
reliance upon and in conformity with written information furnished to the
Company or its representatives by such Holder specifically for use therein;
provided, however, that (i) the aggregate amount which any such Holder shall be
required to pay pursuant to this Section 2.6(b) and Section 2.6(d) shall in no
case be greater than the amount of the gross proceeds received by such Holder
upon the sale of the Registrable Shares pursuant to the registration statement
giving rise to such claim, and (ii) the indemnity agreement contained in this
Section 2.6(b) shall not apply to amounts paid in settlement of any such Claim
if such settlement is effected without the prior written consent of such Holder
(which consent shall not be unreasonably withheld or delayed).
 
-5-

--------------------------------------------------------------------------------


 
(c)    Any Person entitled to indemnification under this Agreement shall notify
promptly the indemnifying party in writing of the commencement of any action or
proceeding with respect to which a claim for indemnification may be made
pursuant to this Section 2.6, but the failure of any indemnified party to
provide such notice shall not relieve the indemnifying party of its obligations
under the preceding paragraphs of this Section 2.6, except to the extent the
indemnifying party is materially prejudiced thereby and shall not relieve the
indemnifying party from any liability that it may have to any indemnified party
otherwise than under this Section 2.6.  In case any action or proceeding is
brought against an indemnified party and it shall notify the indemnifying party
of the commencement thereof, the indemnifying party shall be entitled to
participate therein and to assume the defense thereof jointly with any other
indemnifying party similarly notified, to the extent that it chooses, with
counsel reasonably satisfactory to such indemnified party, and after notice from
the indemnifying party to such indemnified party that it so chooses, the
indemnifying party shall not be liable to such indemnified party for any legal
or other expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation; provided,
however, that (i) if the indemnifying party fails to take reasonable steps
necessary to defend diligently the action or proceeding within 20 days after
receiving notice from such indemnified party that the indemnified party believes
it has failed to do so; or (ii) if such indemnified party who is a defendant in
any action or proceeding which is also brought against the indemnifying party
reasonably shall have concluded that there may be one or more legal defenses
available to such indemnified party that are not available to the indemnifying
party; or (iii) if representation of both parties by the same counsel is
otherwise inappropriate under applicable standards of professional conduct,
then, in any such case, the indemnified party shall have the right to assume or
continue its own defense as set forth above (but with no more than one firm of
counsel for all indemnified parties in each jurisdiction, except to the extent
any indemnified party or parties reasonably shall have concluded that there may
be legal defenses available to such party or parties which are not available to
the other indemnified parties or to the extent representation of all indemnified
parties by the same counsel is otherwise inappropriate under applicable
standards of professional conduct) and the indemnifying party shall be liable
for any reasonable expenses therefor.  No indemnifying party shall, without the
written consent of the indemnified party, effect the settlement or compromise
of, or consent to the entry of any judgment with respect to, any pending or
threatened action or claim in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified party is an actual or
potential party to such action or claim) unless such settlement, compromise or
judgment (A) includes an unconditional release of the indemnified party from all
liability arising out of such action or claim and (B) does not include a
statement as to or an admission of fault, culpability or a failure to act, by or
on behalf of any indemnified party.
 
(d)    If for any reason the foregoing indemnity is unavailable or is
insufficient to hold harmless an indemnified party under Sections 2.6(a), (b) or
(c), then each indemnifying party shall contribute to the amount paid or payable
by such indemnified party as a result of any Claim in such proportion as is
appropriate to reflect the relative fault of the indemnifying party, on the one
hand, and the indemnified party, on the other hand, with respect to such
offering of securities.  The relative fault shall be determined by reference to,
among other things, whether the Violation relates to information supplied by the
indemnifying party or the indemnified party and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
Violation.  If, however, the allocation provided in the second preceding
sentence is not permitted by applicable law, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party in such
proportion as is appropriate to reflect not only such relative faults but also
the relative benefits of the indemnifying party and the indemnified party as
well as any other relevant equitable considerations.  The parties hereto agree
that it would not be just and equitable if contributions pursuant to this
Section 2.6(d) were to be determined by pro rata allocation or by any other
method of allocation which does not take account of the equitable considerations
referred to in the preceding sentences of this Section 2.6(d).  The amount paid
or payable in respect of any Claim shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such Claim.  No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.  Notwithstanding anything in this Section 2.6(d)
to the contrary, no indemnifying party (other than the Company) shall be
required pursuant to this Section 2.6(d) to contribute any amount in excess of
the gross proceeds received by such indemnifying party from the sale of
Registrable Shares in the offering to which the losses, claims, damages or
liabilities of the indemnified parties relate, less the amount of any
indemnification payment made by such indemnifying party pursuant to Section
2.6(b).
 
-6-

--------------------------------------------------------------------------------


 
(e)    The indemnity and contribution provisions agreements contained in this
Section 2.6 shall be in addition to any other rights to indemnification or
contribution that any indemnified party may have pursuant to law or contract and
shall remain operative and in full force and effect regardless of any
investigation made or omitted by or on behalf of any indemnified party and shall
survive the transfer of the Registrable Shares by any such party.
 
(f)    This Section 2.6 may not be amended except by an instrument in writing
signed by the indemnified party affected thereby.
 
2.7    Assignment of Registration Rights.  The rights to cause the Company to
register Registrable Shares pursuant to this Agreement may be assigned (but only
with all related obligations) by a Holder only to a Permitted Transferee,
provided that in each such case: (i) no party may be assigned any of the
foregoing rights unless the Company is given written notice by the assigning
party at the time of such assignment stating the name and address of the
assignee and identifying the Registrable Shares as to which the rights in
question are being assigned; (ii) such transferee or assignee agrees in a
writing satisfactory to the Company to be bound by and subject to the terms and
conditions of this Agreement; (iii) such assignment shall be effective only if
the transfer of such Registrable Shares is made in compliance with the relevant
restrictions on transfer set forth in the Asset Purchase Agreement or Securities
Purchase Agreement, as applicable; and (iv) such assignment shall be effective
only if immediately following such assignment or transfer the further
disposition of such Registrable Shares by the transferee or assignee is
restricted under the Securities Act.
 
2.8    Exchange Act Reports.  Until the time that no Holder owns Shares, the
Company agrees to: (i) file with the SEC in a timely manner (or obtain extension
in respect thereof and file within the applicable grace period) all reports and
other documents required of the Company under the Exchange Act; and (ii) provide
the information the Company is required to submit and post by Rule 405 of
Regulation S-T in the manner provided in paragraph (c)(ii) of Rule 144.
 
2.9    Termination of Registration Rights.  The obligations of the Company to
register the Registrable Shares, and the obligations of each Holder, under this
ARTICLE II shall terminate on the tenth anniversary of the date of this
Agreement.
 
ARTICLE III
 
MISCELLANEOUS
 
3.1    Successors and Assigns.  Except as otherwise provided herein, the terms
and conditions of this Agreement shall inure to the benefit of and be binding
upon the respective permitted successors and assigns of the parties.  Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties or their respective permitted successors and assigns any
rights, remedies, obligations, or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.
 
3.2    Rules of Construction.  This Agreement has been negotiated by the parties
and is to be interpreted according to its fair meaning as if the parties had
prepared it together and not strictly for or against any party.  All references
in this Agreement to articles, sections, schedules and exhibits are to articles,
sections, schedules and exhibits of or to this Agreement unless expressly
otherwise indicated.  At each place in this Agreement where the context so
requires, the masculine, feminine or neuter gender includes others.  "Including"
or "include" means "including without limitation" and "include without
limitation," respectively. "Or" is used in the inclusive sense of
"and/or."  Currency amounts referenced herein, unless otherwise specified, are
in U.S. dollars.
 
-7-

--------------------------------------------------------------------------------


 
3.3    Expenses.  Except as expressly set forth herein, the parties shall bear
their own legal fees and other costs and expenses with respect to the
negotiation, execution and delivery of this Agreement and the consummation of
the transactions contemplated hereunder.
 
3.4    Entire Agreement.  This Agreement contains the entire agreement between
the parties hereto with respect to the transactions contemplated by this
Agreement and supersedes all prior arrangements, understandings, proposals and
related materials with respect thereto.
 
3.5    Descriptive Headings.  The descriptive headings of this Agreement are for
convenience only and shall not control or affect the meaning or construction of
any provision of this Agreement.
 
3.6    Notices.  All notices or other communications which are required or
permitted hereunder shall be in writing and shall be sufficiently given if
(a) delivered personally or (b) sent by registered or certified mail, postage
prepaid, or (c) sent by overnight courier with a nationally recognized courier,
or (d) sent via facsimile confirmed in writing in any of the foregoing manners,
as follows:
 

 
If to the Company:
NTN Buzztime, Inc.
5966 La Place Court, Suite 100
Carlsbad, CA 92008
Attention:  Kendra Berger
Fax:  760.930.1187
       
If to Holder:
At the address for such Holder set forth on the Company's books and records.
     

If sent by mail, notice shall be considered delivered five Business Days after
the date of mailing, and if sent by any other means set forth above, notice
shall be considered delivered upon receipt thereof.  Any party may by notice to
the other parties change the address or facsimile number to which notice or
other communications to it are to be delivered or mailed.
 
3.7    Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of California without regard to the choice
of law principles thereof.
 
3.8    Waivers and Amendments.  Except as provided in Section 2.6(f), any
provision of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively) only with the written consent of the Company and the holders of
51% of the Registrable Shares then outstanding.  Any amendment or waiver
effected in accordance with this Section 3.8 shall be binding upon each then
holder of any Registrable Shares, each future holder of Registrable Shares, and
the Company.  The number of "Registrable Shares then outstanding" shall be the
sum of (i) the number of shares of Common Stock outstanding which are
Registrable Shares and (ii) the number of Underlying Shares (a) that would be
outstanding assuming the issuance thereof upon the cash exercise of the warrants
related thereto and (b) which are Registrable Shares.
 
-8-

--------------------------------------------------------------------------------


 
3.9    Third Party Rights.  This Agreement shall not create benefits on behalf
of any other Person and this Agreement shall be effective only as between the
parties hereto, their successors and permitted assigns.
 
3.10   Severability.  If any term or provision of this Agreement or the
application thereof to any circumstance shall, in any jurisdiction, be invalid
or unenforceable, such term or provision shall be ineffective as to such
jurisdiction to the extent of such invalidity or unenforceability without
invalidating or rendering unenforceable such term or provision in any other
jurisdiction, the remaining terms and provisions of this Agreement or the
application of such terms and provisions to circumstances other than those as to
which it is held invalid or enforceable.
 
3.11   Counterparts.  This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement.  Facsimile and PDF signatures shall be treated as if they were
originals.
 
[SIGNATURE PAGES FOLLOW]
 


 
-9-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have caused this Agreement to be duly executed and delivered as a sealed
instrument as of the date and year first above written.
 

 
NTN Buzztime, Inc.,
a Delaware corporation
 
 
By:   /s/ Kendra Berger                                    
Name:    Kendra Berger                                    
Title:      Chief Financial Officer                      



 
 
 

 
[Signature Page to Registration Rights Agreement]




-10-

--------------------------------------------------------------------------------


 
NTN BUZZTIME, INC.
COUNTERPART SIGNATURE PAGE
TO REGISTRATION RIGHTS AGREEMENT

 
Name of Holder:
 
Ushas, LLC
Signature of Authorized Signatory of Holder:
 
/s/ Albert D. Huddleston
Name of Authorized Signatory:
 
Albert D. Huddleston
Title of Authorized Signatory:
 
Member



Name of Holder:
 
Martha Fawcett
Signature of Authorized Signatory of Holder:
 
/s/ Martha Fawcett
Name of Authorized Signatory:
 
 
Title of Authorized Signatory:
   



Name of Holder:
 
O'Bryan Community Property Trust
Signature of Authorized Signatory of Holder:
 
/s/ Frank O'Bryan
Name of Authorized Signatory:
 
Frank O'Bryan
Title of Authorized Signatory:
 
Trustee

 
 


[Counterpart Signature Page to Registration Rights Agreement]


 

--------------------------------------------------------------------------------


 
Schedule A
(Holders of Registration Rights)
 
iSports Inc. (holds registration rights under the terms of the asset purchase
agreement dated April 24, 2009 between iSports Inc. and the Company)
 